Citation Nr: 1442028	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  05-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected hepatitis C prior to October 10, 2012.

2.  Entitlement to total disability rating due to individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  He died in December 2013 and the appellant is his surviving spouse.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which increased the rating assigned to the service-connected hepatitis C to 10 percent rating effective March 13, 2003.  

The Board issued a decision in February 2007 that denied a rating in excess of 10 percent for hepatitis C.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 Memorandum Decision, the Court vacated the Board's February 2007 decision and remanded the case for further action.  The Board subsequently remanded the case for additional development in September 2010.  

The Board issued another decision in September 2012, which again denied a rating in excess of 10 percent for hepatitis C and remanded the claim for entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran again appealed the denial of his claim for a rating in excess of 10 percent for hepatitis C to the Court.  In a February 2014 Memorandum Decision, the Court vacated the Board's September 2012 decision as it pertained to the increased rating and remanded the case back to the Board for further action.  In sum, the Court determined that the Board appeared to impose a higher standard than that set by the regulation provided and that the Board improperly relied on its own medical judgment to determine that the Veteran's hepatitis C did not cause weight loss.  

In a July 2013 rating decision, the RO in Denver, Colorado, increased the rating assigned to hepatitis C to 100 percent effective October 10, 2012.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Given the foregoing, the Board has recharacterized the issue as reflected on the title page.  

The Board notes that the Veteran passed away prior to the Court's issuance of its February 2014 Memorandum Decision.  In an April 2014 Order, the Court determined that the appellant was a proper substitute.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Board notes that review of the paper and electronic records indicates that the appellant appears to have filed a NOD to the RO's denial of her claim for service connection for the cause of the Veteran's death and entitlement to death pension.  The rating decision associated with those denials is not of record.  It appears that her NOD has been acknowledged by the RO.  Those issues are not presently before the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to October 10, 2012, the Veteran's hepatitis C was manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, but there was no evidence of substantial weight loss as a result of the hepatitis C; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly.  


CONCLUSION OF LAW

The criteria for a rating of 40 percent, and no higher, for hepatitis C were met prior to October 10, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the Veteran pre-adjudication notice by a letter dated in June 2003, and additional notice by a December 2010 letter.  The claim for increased rating was readjudicated in a June 2012 supplemental statement of the case (SSOC).  Accordingly, the duty to notify has been fulfilled.  Mayfield, 444 F.3d at 1333; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).  

The duty to assist has also been fulfilled.  VA has obtained service treatment records; assisted in obtaining evidence; afforded the Veteran physical examinations prior to his death, though he refused to be examined on two separate occasions; and obtained a medical opinion as to the severity of his disability, though it is again noted that prior to his death, the Veteran refused additional examination with opinion as to the severity of his condition.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim for entitlement to a rating in excess of 10 percent for service-connected hepatitis C prior to October 10, 2012, at this time. 


Increased Rating for Hepatitis C

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

Service connection was originally granted for hepatitis C pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7345, with a noncompensable evaluation effective July 25, 1997.  See November 1998 rating decision.  The Veteran's claim for increased rating was received on March 13, 2003, and the October 2003 rating decision that is the subject of this appeal increased the rating assigned to 10 percent effective March 13, 2003.  As noted in the Introduction, the RO in Denver, Colorado, increased the rating assigned to hepatitis C to 100 percent effective October 10, 2012.  See July 2013 rating decision.  Given the foregoing, the Board must determine whether the Veteran is entitled to a rating in excess of 10 percent prior to October 10, 2012.  

Prior to his death, the Veteran contended that his hepatitis C merited the assignment of a rating higher than 10 percent because he had been plagued with the effects of hepatitis, which had negatively affected his life significantly more than 10 percent; he suffered daily from severe fatigue and pain due to his liver; he was not able to sleep at night and occasionally had mental confusion; he was limited in what he was able to do as any activity tired him out; he was no longer able to work due to his hepatitis; he had not had good health in many years as a result of his liver problems; and nothing, to include medication, had alleviated the symptoms of his inflamed liver.  See NOD received September 2004.  In his VA Form 9 with attached statement received in April 2005, the Veteran added the following assertions: that he was experiencing worsening memory loss; that his liver was very tender and distended; he had loss of appetite and his weight went up or down, depending on what his body was experiencing; and that he had constant, debilitating symptoms of fatigue, malaise, nausea, mental confusion and upper right quadrant pain in his liver every day.  

In a statement received in November 2005, the Veteran reported that when receiving VA treatment, he described 40 to 60 minutes of daily exercise, which included his daily chores.  He clarified that he did not work for a long period of time; that he did not work continuously for an hour; that the hour included mowing the lawn or raking leaves and going back and forth to the garage; that his activities were limited due to his physical problems; and that everything he does has been while in constant pain from his liver.  

At this juncture, the Board notes that the Veteran submitted several statements following the Court's July 2009 Memorandum Decision that should be mentioned.  In a statement entitled "Response to May 6, 2011 Order to Show Cause," the Veteran indicated that the Board was ignoring his repeated assertions that there was no additional information or medical evidence relevant and material, positive or negative, in existence (in his VA records or anywhere else) for the period September 2005 to the present; that he did not agree to an "update" via VA examination; and that he wanted a decision made that completely addressed all of his statements regarding his health.  In a March 2012 statement addressed to the Director of the Appeals Management Center (AMC), the Veteran again asserted that he was opposed to further VA examination by VA in conjunction with his claim and that he had cancelled his VA examination in March 2012.  The Board notes that the Veteran failed to report to VA examinations scheduled in conjunction with his claim for increased rating in February 2011 and June 2012.  

In an undated statement, the Veteran reported that since May 29, 2012, his liver and diabetes had worsened.  He indicated that he had lived with daily fatigue, malaise, arthralgia, hepatomegaly, right upper quadrant pain, and an inability to manage his blood sugars for years; that he was admitted to the Fresno VA Medical Center (VAMC) on May 29, 2012, with abdominal pain, increased pain in his liver area, jaundice, nausea, and feeling un-well; that he had lost over 30 pounds over a three month period; that he was told he had to be transferred to the San Francisco VAMC to have a series of tests performed; that he was released on June 9, 2012, from the San Francisco VAMC as they were not ready to perform the procedures; that he lost another five pounds in three days and was still experiencing an "incapacitating episode," but that it was beyond his control to stay at the San Francisco VAMC; that he was very ill from the period June 9, 2012, to June 12, 2012, and stayed in bed most of the time, vomited regularly, and was the sickest he had ever been; and that his "incapacitating episode" continued and worsened from June 12, 2012.  

The Board notes that it has reviewed the VA treatment records from this time frame and it appears the Veteran was admitted to San Francisco VAMC from June 6, 2012, to June 9, 2012, due to a mass at head of his pancreas.  The discharge summary stated that he had hepatitis C with no evidence of decompensated liver disease or cirrhosis; that his level of albumin was stable during the hospitalization; that an endoscopic retrograde cholangiopancreatography (ERCP) was conducted June 12, 2012, with impression of a benign appearing biliary stricture was found in the bile duct.  This stricture was treated with dilation and stent placement.  The findings were suggestive of a biliary stricture likely related to chronic pancreatitis and it was noted that the Veteran may be cirrhotic, but that it was unclear how much of his jaundice was a component of his underlying liver disease.  

A June 8, 2012, note documents that the Veteran was admitted with abdominal pain and jaundice.  He had a remote history of alcohol abuse (ETOH), a long history of diabetes mellitus, and over a year of intermittent periumbilical pain and weight loss.  The Veteran reported very large bowel movements, which were difficult to flush, and a large amount of flatulence.  He had recently developed dark urine and jaundice.  The physician noted that CT imaging demonstrated an ill-defined mass in the head of the pancreas (HOP), extensive calcifications, and dilated pancreatic duct (PD) and common bile duct (CBD), and that the pancreas was markedly atrophied.  The physician also noted that the etiology of the Veteran's abdominal pain, weight loss and dilated PD/CBD could be either malignancy (most likely adenocarcinoma) or chronic pancreatitis with fibrosis.  The Veteran's death certificate indicates that he passed away as a result of pancreatic cancer in December 2013.  

In a July 2013 statement, the Veteran asserted that he had minor weight loss in 2004 and 2005 and had had a major loss of weight since June 2012; that up until May 29, 2012, he had been able to gain any weight he had lost but that since May 29, 2012, he had been unable to gain weight and was very underweight; and that he disagreed with VA obtaining an independent medical opinion from a liver specialist, as he did not give his permission for the review of any of his records without his prior consent.  

Diagnostic Code 7345 provides the criteria for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  The Board notes at this juncture that the rating criteria specific to hepatitis C, Diagnostic Code 7354, is identical to the criteria found at Diagnostic Code 7345.  

Under Diagnostic Code 7345, a 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly.  Lastly, a 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

A note following the rating criteria provides that for purposes of evaluating conditions under Diagnostic Code 7345, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  See 38 C.F.R. § 4.114, Diagnostic Code 7345 Note (2).  

The evidence in this case consists of VA treatment records, the Veteran's lay assertions as to symptomatology associated with his service-connected hepatitis C, and several VA examination reports.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

The Veteran was seen at a VA clinic in April 2002 with complaint of abdominal pain from his hepatitis, some days worse than others.  Diet was noted to include two meals a day with two snacks and the Veteran reported walking and working in the yard daily.  The Veteran's weight was recorded as 175 pounds.  It was recorded at 175 pounds again in September 2002.  

In October 2002, the Veteran was noted to be eating a lot, three meals and two snacks.  The Veteran was not satisfied with his current weight and wanted to gain more weight.  Weight was recorded at 180 pounds.  See VA individual nutrition note.  

A subsequent October 2002 VA treatment record reveals subjective complaints of right flank and right back pain since Sunday.  Objective evidence revealed tenderness of the right flank over floating ribs and right back pain.  A history of chronic pain related to liver inflammation was noted, as was dyspnea, congestion and jaundice.  The Veteran was still able to sweep and do chores but had pain associated with over extension or reaching with his right side.  The assessment was right flank pain and right back pain.  The Veteran's weight was recorded as 177 pounds.  

The Veteran attended a VA hepatitis C class in January 2003, at which time he expressed interest in treatment for his hepatitis C.  Testing was negative for hepatitis B, for which he was immunized.  Weight was recorded at 182 pounds.  

A March 2003 VA treatment note indicated that the Veteran was interesting in treatment for his hepatitis C, but that his diabetes mellitus would need to be better controlled prior to beginning any treatment protocols.  The Veteran was also scheduled to see a psychiatrist.  Weight was recorded as 180 pounds.  In April 2003, the Veteran's weight was 183.8 pounds.  The Veteran cancelled his appointment to see the psychiatrist in September 2003.  

The Veteran underwent a VA examination in September 2003, which was scheduled to assess the Veteran's diabetes mellitus.  He reported recurrent dull aching pain in the lower abdomen and occasional episodes of nausea.  Weight was 175 pounds, with maximum weight noted at 187 pounds.  Physical examination revealed moderate tenderness to palpation in the right upper quadrant.  The liver was palpable approximately two finger breadths below the costal margin.  The Veteran's appetite and diet were reported to be fairly good.  The Veteran's hepatitis was noted to be improved.

A January 2004 abdominal and pelvic CT did not reveal any liver abnormality.  In February 2004, an upper GI revealed atrophic gastritis and an atrophic region in the duodenum, and then the Veteran was seen again at VA for abdominal pain.  

The Veteran was seen in the VA GI clinic in April 2004 with some right upper quadrant discomfort and abdominal gas.  On physical examination, his abdomen was mildly tender in the right upper quadrant to palpation; it was also soft and non-distended.  An endoscopy and biopsy revealed chronic mild inflammation in the duodenum and chronic gastritis in the antrum.  There was evidence of Helicobacter pylori infection, and the Veteran was treated with antibiotics and proton pump inhibitors.

The Veteran was seen for follow-up on his right upper quadrant pain in October 2004.  He was instructed on diet modification (low salt, fat and cholesterol) and to take his prescriptions as prescribed.  Weight was recorded at 200 pounds.  A subsequent October 2004 VA record indicates that the Veteran still declined chronic hepatitis C virus therapy, but that he may consider it down the line.  Weight in November 2004 and December 2004 was recorded at 204 pounds.  

The Veteran underwent a VA digestive disorders examination in November 2004, at which time the examiner noted that the Veteran attended a hepatitis C educational class through VA in January 2003 and later presented to the GI clinic in March 2003.  He was sent for psychiatric evaluation, which would be anticipated if the Veteran was going to receive any antiviral treatment, but the Veteran was put off by this and had not yet decided if he wanted the treatment at all.  The examiner noted that the Veteran had not been followed for his hepatitis C and had not had a liver biopsy.  His only monitoring was liver function studies, which had minimal elevation.  By February 2004, the Veteran was seen in the GI clinic as a prior upper GI in February 2004 for abdominal pain indicated smooth atrophic gastritis and an atrophic region in the duodenum.  The upper GI was read as abnormal without exact etiology known.  The Veteran went on to have an endoscopy and later biopsies in April 2004, which revealed chronic mild inflammation in the duodenum and chronic gastritis in the antrum.  There was also evidence of Helicobacter pylori and he went on to have treatment with antibiotics and proton pump inhibiting agents.  The examiner noted that the Veteran had been immunized for hepatitis B and had not been jaundiced or had evidence of frank liver failure.  Current symptoms included vague abdominal pain, some nausea, and weakness, but no jaundice or clay-colored stools.  

Physical examination at the time of the November 2004 VA examination revealed that the Veteran weighed 195 pounds.  The liver was enlarged, but not tender, and there was no hepatic bruit or nodularity.  The Veteran was diagnosed with chronic hepatitis C.  The examiner noted that the extent of the disease was not clinically determined as the Veteran had not had liver biopsy.  The examiner stated that blood work showed chronic minimal elevations in the Veteran's amino transaminases and so he was a candidate for liver biopsy if he was concerned at all about having treatment for the condition.  The examiner reported that without a biopsy, it was impossible to state whether the Veteran had chronic liver inflammation significant enough to warrant hepatitis C treatment.  There were currently no symptoms that could easily or definitely be attributed to hepatitis.  

In March 2005, the Veteran still had complaints of abdominal pain in the liver area and physical examination revealed mild tenderness to palpation of the abdomen.  A May 2005 GI clinic note reveals that his Geno type was 1 and 2 from labs taken in 2003 and that he continued to have abdominal pain in the liver area.  Examination revealed that the abdomen was rounded and firm, with mild tenderness to palpation.  Weight in May 2005 was at 197 pounds.  A May 2005 CT showed a prominent spleen with no changes in the liver.  

A liver biopsy was finally performed in August 2005.  The results showed hepatic parenchyma presenting minimal fatty change.  There was a rare focus of lymphoid-like collection of lymphocytes present.  The portal spaces contained a slightly increased number of lymphocytes.  There was minimal periportal inflammation, and occasional unicellular necrosis.  The reticulin stain showed no distortion of the hepatic plate architecture.  The trichrome stain showed no increased portal fibrosis.  The assessment was chronic hepatitis C, Grade II.  Weight in August 2005 was recorded at 190 pounds.  The treatment note states that the Veteran would prefer to wait for treatment and agreed to a follow-up in three to six months' time.  The Board notes that there is no such follow-up appointment within the VA treatment records obtained, to include those associated with the claims folder after the Board issued its September 2012 decision.

The Veteran was seen in May 2012 with new onset of abdominal pain with jaundice.  A CT scan of the abdomen and pelvis was conducted.  The impression was interval development of a spiculated 2.8 x 2.2 cm lesion containing calcifications at the pancreatic head with marked upstream biliary dilation; presence of calcification favors focal inflammation related to chronic pancreatitis however malignancy is not excluded and tissue sampling may be needed to confirm diagnosis; atrophic body and tail of the pancreas suggesting sequela of chronic pancreatitis.  As noted above, the Veteran was subsequently admitted to the San Francisco VAMC from June 6, 2012, to June 9, 2012, due to mass at head of pancreas.  The additional findings will not be repeated and can be referenced above.  

The medical and lay evidence in this case supports the assignment of a 40 percent rating for the Veteran's hepatitis C prior to October 10, 2012.  There is lay evidence in the form of the assertions set forth by the Veteran, which the Board finds are both competent and credible, of daily fatigue, malaise, and anorexia (or loss of appetite).  There is medical evidence of minor weight loss.  More specifically, the Veteran's weight during the appellate period fluctuated between a low of 175 pounds (recorded in April 2002, September 2002 and September 2003) and a high of 204 pounds (recorded in November 2004 and December 2004).  Between December 2004 and August 2005, the Veteran's weight dropped to 190 pounds.  The Board finds this equates to evidence of minor weight loss during the period in question.  Lastly, there is medical evidence of hepatomegaly, as the September 2003 VA examiner stated that the liver was palpable and the November 2004 VA examiner described the Veteran's liver as being enlarged. 

The preponderance of the evidence of record does not support the assignment of a rating in excess of 40 percent prior to October 10, 2012.  This is so because the evidence does not support a finding that his substantial weight loss was a result of his hepatitis C.  In this vein, while the Board acknowledges that the Veteran lost a substantial amount of weight in the year prior to his June 2012 admission, one of his treating physicians specifically noted that the etiology of the Veteran's weight loss could be either malignancy (most likely adenocarcinoma) or chronic pancreatitis with fibrosis.  His hepatitis C was not mentioned as a factor.  See June 8, 2012, note.  In addition, while the Veteran reported prior to his death that he had an incapacitating episode that started on May 29, 2012, when he was admitted to the Fresno VAMC, and which he was still experiencing as of June 12, 2012, when he was discharged from the San Francisco VAMC, he did not assert that its total duration was at least six weeks.  Moreover, there is no medical evidence that the reported incapacitating episode required treatment by a physician.  See VA treatment records.  

Extraschedular Consideration 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected hepatitis C disability picture was not so unusual or exceptional in nature as to render the 40 percent rating assigned by the Board prior to October 10, 2012, inadequate at any time during the period on appeal.  The Veteran's service-connected hepatitis C disability is evaluated under the Schedule of Ratings for the Digestive System, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.114.  The Veteran's hepatitis C disability is manifested by subjective and objective evidence of fatigue, malaise, anorexia, pain, nausea, weight loss and hepatomegaly.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 40 percent disability rating assigned prior to October 10, 2012.  Ratings in excess of 40 percent are provided for certain manifestations of a hepatitis C disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case prior to October 10, 2012.  The criteria for the 40 percent disability rating assigned prior to October 10, 2012, more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.


ORDER

A 40 percent rating, and no higher, is granted for hepatitis C prior to October 10, 2012.  



REMAND

The claim for entitlement to a TDIU was remanded by the Board in September 2012 in order to provide the Veteran with appropriate notice and for the RO to consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16.  Neither action was accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  These deficiencies must be rectified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the appellant that informs her of the information and evidence necessary to substantiate the claim for TDIU that was pending at the time of the Veteran's death.  The letter should contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  The appellant should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the appellant a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


